DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4, 10, 17, and 20 have been amended.  Claim 2 has been cancelled.  Claims 1 and 3-20 are pending and examined below.

Allowable Subject Matter
Claims 1 and 3-20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record US 20190286145 A1 (“LaFary”) discloses a mobile robot that moves autonomously along a planned path defined in a coordinate map of a working environment, and dynamically updates the planned path on an ongoing basis, to avoid detected obstacles and projections of detected obstacles. A "projection" arises in the context of moving obstacles detected by the mobile robot, at least in the case for a moving detected obstacle that meets certain minimum requirements, such as minimum speed, persistence, etc. The mobile robot makes a projection by, for example, marking map coordinates or map grid cells as occupied, based not only on the currently detected location of a moving obstacle but further on the most recent estimates of speed and direction. By feeding both detected locations and projections into its path planning algorithm, the mobile robot obtains sophisticated avoidance behavior with respect to moving obstacles.
As per independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious generating a spatiotemporal plan controlling execution of a task by a robot, wherein generating the spatiotemporal plan comprises defining a first time interval with by which the robot is to access, without conflict from other robots, a first set of resources associated with executing a first portion of the task, and a second time interval, that is after the first time interval, by which the robot is to access, without conflict from the other robots, a second set of resources associated with execution a second portion of the task; determining, by a controller of the robot, a first set of adjustments to one or more actuators, that control physical operation of the robot, wherein determining the first set of adjustments comprises adjusting one or more of speed, movement, or operation of the one or more actuators based on the first time interval provided in the spatiotemporal plan for accessing the first set of resources; accessing, by physical operation of the robot, the first set of resources within the first time interval based the one or more actuators operating according to the first set of adjustments; determining, by the controller of the robot, a second set of adjustments to the one or more actuators based on the second time interval provided in the spatiotemporal plan for accessing the second set of resources, wherein determining the second set of adjustments comprises determining at least one of a different speed, movement, or operation to access the second set of resources by the second time interval; and accessing, by physical operation of the robot, the second set of resources within the second time interval based on the one or more actuators operating according to the second set of adjustments.
As per independent claim 10, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious receiving a first objective and a second objective for autonomous execution by a plurality of robots via the plurality of robots accessing a plurality of shared resources available in a common site, the first objective and the second objective requiring access to at least one particular shared resource of the plurality of shared resources; providing to a first robot of the plurality of robots, prior to the first robot performing physical operations associated with the first objective, a first plan comprising and a first set of times during which the first robot is provided exclusive and non-conflicting access, to different shared resources from a first set of the plurality of shared resources required for executing the first objective, wherein the first set of resources includes the particular shared resource, and the first plan specifies a first time interval within the first set of times during which the first robot has exclusive access to the particular shared resource; providing to a second robot of the plurality of robots, prior to the second robot performing physical operations associated with the second objective, a second plan comprising a different second set of times during which the second robot is provided exclusive and non-conflicting access to different shared resources from a second set of the plurality of shared resources required for executing the second objective, wherein the second set of resources includes the particular shared resource, and the second plan specifies a second time interval within the second set of times during which the second robot has exclusive access to the particular shared resource; and simultaneously executing the first objective with the first robot, and the second objective with the second robot, wherein said executing comprises (i) accessing each shared resource of the first set of shared resources within the first set of times with the first robot based on a first set of adjustments that regulate physical operation of the first robot according to the first set of times provided in the first plan for accessing the first set of shared resources, and (ii) accessing each shared resource of the second set of shared resources within the second set of times with the second robot based on a second set of adjustments that regulate physical operation of the second robot according to the second set of times provided in the second plan for accessing the second set of shared resources.
As per independent claim 17, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious obtaining, at a first robot of a plurality of robots operating in a site, a spatiotemporal plan comprising a first time interval within which the first robot is to access, without conflict from other robots, a first set of resources associated with a task assigned to the first robot, and a second time interval, that is after the first time interval, within which the first robot is to access a different second set of resources associated with the task, accessing, by the first robot, the first set of resources during the first time interval based on a first set of adjustments to one or more actuators controlling physical operation of the first robot, wherein the first set of adjustments modifies a speed of the first robot to a match a speed required to complete access of the first set of resources without encountering an obstacle before expiration of the first time interval; detecting, prior to the first robot accessing the second set of resources. a second robot of the plurality of robots that has not completed accessing one or more resources from the second set of resources within a time interval that is allotted to the second robot and that overlaps with the first time interval, and providing a second set of adjustments to the one or more actuators of the first robot in response to said detecting, wherein the second set of adjustments adjusts the speed at which the first robot completes accessing the first set of resources prior to accessing the second set of resources in order to compensate for the second set of resources not being available at the second time interval.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915.  The examiner can normally be reached on 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Basil T. Jos/Primary Examiner, Art Unit 3666